In an article 78 proceeding to review the action taken by respondent city clerk of the City of New Rochelle upon a referendum petition which appellants claim complies with section 34 of the Charter of the City of New Rochelle (Local Laws, 1932, No. 1, of City of New Rochelle), the appeal is from an order dismissing the petition in the article 78 proceeding and vacating a stay. The dismissal was not on the merits but on the ground that the proceeding was academic in view of the determination made in a companion action. (Elldnd v. City of New Bochelle, 5 Mise 2d 296.) Order unanimously affirmed, without costs. No opinion. (See Elldnd v. City of New Bochelle, 4 A D 2d 761.) Present — Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ.